DETAILED ACTION
In response to communication filed on 7/6/2022.
Claims 1-2,4-13,15-20,22-27,29 and 30 are pending.
Claims 1-2,4-13,15-20,22-27,29 and 30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 7/6/2022. Claims 1,4,12,13,19,20,22, and 27 were amended, claims 3,14,21 and 28 were canceled, and claims 1-2,4-13,15-20,22-27,29 and 30 remain pending.

Amendment to claims 12 and 19 in response to rejection under 35 USC § 112, second paragraph has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,2,4-11,13,15-18,20,22-27,29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vamaraju et al. (US Pub. 2017/0171833)(V1 hereafter) in view of Gupta et al. (US Pub. 2016/0007278)(G1 hereafter) in further view of Vardarajan et al. (US Pub. 2017/0353245)(V2 hereafter).

Regarding claims 1 and 20, V1 teaches an apparatus of a first access point (AP)[refer Fig. 1B; AP1] for wireless communication, comprising: 
a processor (devices operate using a processor)[paragraph 0116], and an interface (wireless devices comprise of antenna to communicate wirelessly with APs [paragraph 0076], therefore APs inherently comprise of an antenna interface for communications), a method comprising of:
determine whether a wireless local area network (WLAN) device [refer Fig. 1B; 110] of a WLAN [refer Fig. 1; 100] is capable of exchanging fine timing management (FTM) frames (a station can identify during a scanning operation support for FTM ranging operations)[paragraph 0044]; 
in response to a determination that the WLAN device is capable of exchanging the FTM frames [paragraph 0044], determine a first distance from the first AP to the WLAN device [paragraph 0045] based, at least in part, on FTM frames exchanged with the WLAN device (ranging operations implemented according to an FTM protocol allows for RTT communications between a station and an AP to be determined and then a distance measurement indicating the physical distance)[paragraph 0043], 
obtain an indication of a second distance between a second AP and the WLAN device (a distance measurement indicating the physical distance between each corresponding candidate AP is made)[paragraph 0043], and determine a location of the WLAN device based, at least in part, on the first distance and the second distance (ranging information is based upon coordinates or known locations)[paragraph 0042]; and 
steer (i.e. associating) the WLAN device to the second AP based, at least in part, on the location of the WLAN device (the station associates with another AP with better wireless performance that is closer)[paragraph 0046].  
However W1 fails to disclose that the first access point performs the determining and obtaining steps, and outputting a message to steer the WLAN device to the second AP.
G1 discloses that an access point (AP) for load balancing, band steering and client management can determine that a client can be better served by a different AP or band and persuade a client to take action [paragraph 0075], and should a serving AP decided to move the client off its service, it can inform the client with a basic service set (BSS) transition management (BTM) request (i.e. output a message to steer)[paragraph 0080], the BTM request includes information such as a table of AP neighbors and estimates for the serving AP and new APs so that the client can be better informed [paragraph 0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 to incorporate the ability of a serving AP to persuade a client to associate with another AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].
However V1 in view of G1 fails to disclose that the determination whether a WLAN device is capable of exchanging FTM frames is in response to a signal strength of a signal received from the WLAN device being less than a threshold.
V2 discloses that a wireless extender’s signal strength can be received from an access point and when it is identified that the strength is too low, such as less than 25%, it can be determined that the wireless extenders placement is not optimal and generate a notification [paragraph 0079].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for devices to associate with other access points with better performance [refer V1; paragraph 0046] to incorporate determining that a device is not optimally able to (i.e. capable of) communicate with an access point based upon a percentage of a signal strength as taught by V2.  One would be motivated to do so to provide a means determining and correcting optimal wireless connection [refer V2; Abstract].

Regarding claim 2, V1 teaches the location is a relative location of the WLAN device with respect to the first AP and the second AP (a distance measurement indicates the physical distance between each corresponding candidate AP is made)[paragraph 0043].

Regarding claim 4, V1 teaches determining whether a WLAN device is capable of exchanging FTM frames includes: obtaining, from the WLAN device, a capabilities element (i.e. information element) indicating the WLAN device is capable of exchanging FTM frames (an extended capabilities information element that is sent in beacon or response frames indicates capabilities supported, such as support for FTM ranging operations)[paragraph 0044].

Regarding claims 5 and 23, V1 teaches output the FTM frames for transmission to the WLAN device [paragraph 0056], and obtain FTM acknowledgements (ACKs) from the WLAN device [paragraph 0056]; and 
the processor is further configured to: determine a round-trip time (RTT) based on the FTM frames and the FTM ACKs (RTTs of FTM frame exchange is determined)[paragraph 0057], and determine the first distance based on the RTT (RTT can be correlated with a distance value)[paragraph 0057].  

Regarding claims 6 and 24, V1 teaches select steering information (i.e. ranging information to select candidate AP) based, at least in part, on the location (i.e. distance) of the WLAN device [paragraph 0049], the steering information indicates whether to steer the WLAN device based, at least in part, on the location (the station uses ranging information or distances to determine a roaming condition to select a new candidate AP)[paragraph 0049]; and 
determine to steer the WLAN device to the second AP based, at least in part, on the steering information [paragraph 0049].  

Regarding claims 7 and 22, V1 teaches the processor is further configured to obtain the indication of the second distance from an FTM range report (i.e. neighbor report)[paragraph 0069].  

Regarding claim 8, V1 teaches outputting an FTM request for transmission [paragraph 0056];
obtaining an FTM acknowledgement [paragraph 0056]; and 
in response to obtaining the FTM acknowledgment. exchanging the FTM frames with the WLAN device (the exchanging of FTM_REQ and ACK corresponds to a handshake process that signals intent to perform ranging operations that involves the use of FTM frames)[paragraph 0056].  
However V1 fails to disclose that the FTM request is sent to the WLAN device and the FTM acknowledgement is from the WLAN device.
G1 discloses that an access point (AP) for load balancing, band steering and client management can determine that a client can be better served by a different AP or band and persuade a client to take action [paragraph 0075], and should a serving AP decided to move the client off its service, it can inform the client with a basic service set (BSS) transition management (BTM) request (i.e. output a message to steer)[paragraph 0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for the exchanging of FTM_REQ and ACK between a station and an AP [refer V1; paragraph 0056] to incorporate the ability of a serving AP to persuade a client to associate with another AP for better performance as taught by G1.  In doing so, the AP would be the initiating device.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claim 9, V1 teaches obtaining, from the second AP, distance information (i.e. measurement information of FTM exchanges) including the indication of the second distance [paragraph 0061].  

Regarding claim 10, V1 teaches obtaining distance information (i.e. measurement information of FTM exchanges) from other APs in the WLAN (i.e. candidate APs)[refer Fig. 1B; AP1, AP2, AP3], the distance information indicating other distances from the other APs to the WLAN device [paragraph 0061].  

Regarding claim 11, V1 teaches determining a third distance from the first AP to the WLAN device based, at least in part, on additional FTM frames exchanged with the WLAN device (FTM frames can be exchanged between different access points in order to determine a distance to each)[paragraph 0061].
	However V1 fails to disclose steering the WLAN device from a first frequency band of the first AP to a second frequency band of the first AP based, at least in part, on the third distance.  
G1 discloses that an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claims 13 and 27, V1 teaches an apparatus for wireless communication of an access point (AP)[refer Fig. 1B; AP1], comprising: 
a processor (devices operate using a process)[paragraph 0116], a method comprising: 
determine whether a wireless local area network (WLAN) device [refer Fig. 1B; 110] of a WLAN [refer Fig. 1B; 100] is capable of exchanging fine timing measurement (FTM) frames (a station can identify during a scanning operation support for FTM ranging operations)[paragraph 0044]; 
in response to a determination that the WLAN device is capable of exchanging the FTM frames [paragraph 0044], determine a distance from the AP to the WLAN device [paragraph 0045] based, at least in part, on FTM frames exchanged with the WLAN device (ranging operations implemented according to an FTM protocol allows for RTT communications between a station and an AP to be determined and then a distance measurement indicating the physical distance)[paragraph 0043].  
However V1 fails to disclose that the access point performs the determining steps and steers the WLAN device from a first frequency band of the AP to a second frequency band of the AP based, at least in part, on the distance.
G1 discloses that an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].
However V1 in view of G1 fails to disclose that the determination whether a WLAN device is capable of exchanging FTM frames is in response to a signal strength of a signal received from the WLAN device being less than a threshold.
V2 discloses that a wireless extender’s signal strength can be received from an access point and when it is identified that the strength is too low, such as less than 25%, it can be determined that the wireless extenders placement is not optimal and generate a notification [paragraph 0079].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for devices to associate with other access points with better performance [refer V1; paragraph 0046] to incorporate determining that a device is not optimally able to (i.e. capable of) communicate with an access point based upon a percentage of a signal strength as taught by V2.  One would be motivated to do so to provide a means determining and correcting optimal wireless connection [refer V2; Abstract].

Regarding claim 15, V1 fails to disclose determining the AP has a wireless association with the WLAN device via the first frequency band; and 
determine that the WLAN device is outside a first coverage area of the first frequency band of the AP based, at least in part, on the distance.  
G1 discloses that as a client comes into range of access points, clients may associate an access point with a particular band [paragraph 0032], an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claim 16, V1 fails to disclose determining the WLAN is within a second range of the second frequency band.  
G1 discloses an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], in an example, a client can physically move away from an associated AP and out of a determined desired range [paragraph 0037], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claim 17, V1 teaches outputting the FTM frames for transmission to the WLAN device [paragraph 0056]; and 
obtaining FTM acknowledgements (ACKs) from the WLAN device [paragraph 0056].

Regarding claims 18 and 30, V1 teaches the processor is further configured to: select steering information (i.e. ranging information to select a candidate AP) based, at least in part, on the distance of the WLAN device [paragraph 0049].
	However V1 fails to disclose determine to steer the WLAN device to the second frequency band based, at least in part, on the steering information.
G1 discloses an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], in an example, a client can physically move away from an associated AP and out of a determined desired range [paragraph 0037], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claim 25, V1 fails to disclose determine the location is outside a first coverage area of a first frequency band of the first AP and within a second coverage area of a second frequency band of the first AP, and steer the WLAN device from the first frequency band of the first AP to the second frequency band of the first AP based, at least in part, on the location.  
G1 discloses an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], in an example, a client can physically move away from an associated AP and out of a determined desired range [paragraph 0037], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Regarding claim 26, V1 teaches the processor is further configured to: determine a third distance (i.e. another distance when roaming) from the first AP to the WLAN device [paragraph 0046] based, at least in part, on additional FTM frames exchanged with the WLAN device [paragraph 0056].
However V1 fails to disclose steer the WLAN device from a first frequency band of the first AP to a second frequency band of the first AP based, at least in part, on the third distance.  
G1 discloses an access point (AP) can force a client to look for another radio band, such as 2.4GHz, 5GHz or some other radio band, on the same AP [paragraph 0035], in an example, a client can physically move away from an associated AP and out of a determined desired range [paragraph 0037], the AP can decide when and how to disconnect a client, such as for a distance to an AP [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for identifying candidate APs using FTM frames [refer V1; Abstract] to incorporate the ability of a serving AP to persuade (i.e. direct) a client to associate with another band on the same AP for better performance as taught by G1.  One would be motivated to do so to provide a means of better band steering and handover reliably [refer G1; paragraph 0077].

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over V1 in view of G1, as applied to claims 1 and 13 respectively, in further view of Guo et al. (US Pub. 2019/0132748)(G2 hereafter).

Regarding claim 12, V1 fails to disclose after steering the WLAN device, determining a signal strength of communications received from the WLAN device; and
determining that the signal strength is greater than the signal strength threshold.
G2 discloses that a portable electronic device can update a location list of a setting module with an optimum direction and a location corresponding to the optimum direction, and should difference between a real signal receiving strength and an optimum signal receiving strength corresponding to the optimum direction be greater than a threshold value, the device is adapted to obtain a new optimum direction again having a corresponding signal receiving strength [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 to incorporate a means of finding an optimal direction and location with a corresponding optimum signal receiving strength as taught by G2.  One would be motivated to do so to provide a means of reducing adverse effects of a signal receiving location towards the signal strength [refer G2; paragraph 0024].

Regarding claim 19, V1 fails to disclose after steering the WLAN device, the method further comprises: determining a signal strength of communications received from the WLAN device; and determining that the signal strength is greater than the signal strength threshold.
G2 discloses that a portable electronic device can update a location list of a setting module with an optimum direction and a location corresponding to the optimum direction, and should difference between a real signal receiving strength and an optimum signal receiving strength corresponding to the optimum direction be greater than a threshold value, the device is adapted to obtain a new optimum direction again having a corresponding signal receiving strength [paragraph 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 to incorporate a means of finding an optimal direction and location with a corresponding optimum signal receiving strength as taught by G2.  One would be motivated to do so to provide a means of reducing adverse effects of a signal receiving location towards the signal strength [refer G2; paragraph 0024].

Response to Arguments

Applicant’s arguments, see page 10, filed 7/6/2022, with respect to the rejection of claims 1,13,20 and 27 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration in view of the submission of the information disclosure statement filed on 7/6/2022, a new ground(s) of rejection is made in view of the cited prior art Vardarajan et al. (US Pub. 2017/0353245)(V2 hereafter).

Regarding claims 1,13,20 and 27, applicant argues that the applied references does not teach newly added claim limitation, namely, “determining whether a WLAN device of a WLAN is capable of exchanging FTM frames in response to a signal strength of a signal received from the WLAN device being less than a signal strength threshold.” 
	In response to the above-mentioned argument, examiner respectively directs the applicant to the new grounds of rejection in view of Vardarajan et al. (US Pub. 2017/0353245)(V2 hereafter) as cited in the IDS filed on 7/6/2022.  
Given the broadest reasonable interpretation of the claim limitations, to determine whether a device is capable of  communicating FTM frames based upon whether a signal strength of a signal received is being less than a signal strength threshold can be viewed as determining whether a device is placed close enough to communicate optimally (i.e. is capable) if the signal strength is below a particular percentage.  In this case, V2 discloses that a wireless extender’s signal strength can be received from an access point and when it is identified that the strength is too low, such as less than 25%, it can be determined that the wireless extenders placement is not optimal and generate a notification [paragraph 0079].  Given this disclosure, it can be reasoned that if a device has a signal strength less than a particular percentage, then communication may not be detectable or usable (i.e. is capable of)[refer V2; paragraph 0074].
Accordingly, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of V1 for devices to associate with other access points with better performance [refer V1; paragraph 0046] to incorporate determining that a device is not optimally able to (i.e. capable of) communicate with an access point based upon a percentage of a signal strength as taught by V2.  One would be motivated to do so to provide a means determining and correcting optimal wireless connection [refer V2; Abstract].


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/6/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412